DETAILED ACTION
Claims 1, 2, 7, 8, 11, 12, 16, 17, 20, 22-24, and 31-38 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 7, 8, 11, 12, 16, 17, 20, 22 and 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2021/0337039 A1 to Dukellis in view of U.S. Pub. No. 2017/0180502 A1 to Lewis et al. and further in view of U.S. Pub. No. 2021/0389999 A1 to Malireddi et al. and further in view of U.S. Pat. No. 11/449,335 B2 to van Schaik et al.

As to claim 1, Dukellis teaches a method of prioritizing notifications in an activity feed, the method comprising: 
presenting, by a client device, a user interface (User Control Interface 400) to allow a user to select a first ranking value (Priority Level 404) for notifications of a first notification type (App 1-App 6) and a second ranking value (Priority Level 404) for notifications of a second notification type (App 1-App 6) (“...FIGS. 4A and 4B are illustrations of example user control interfaces 400 and 450 for specifying and/or changing a priority group for one or more applications. The user control interface 400 of FIG. 4A includes a list of applications 402 (e.g., App 1-App 6) for which priorities can be independently specified. For example, a priority level 404 can be specified independently for each of the applications in the list of applications 402 through user interaction with a priority drop down from a set of priority drop downs 404 that are presented next to the list of applications 402. In a particular example, a user can click, tap, or otherwise interact with the priority drop down 406 to select one of multiple different priority levels for App 1, which is identified next to the priority drop down 406. In this example, the user has selected a priority level of 1 for App 1, indicating that notifications for App 1 will be managed (e.g., throttled) as defined in the throttling rules specified for priority level 1. Other priority levels for other applications in the list of applications 402 can similarly be specified through interaction with the priority drop down corresponding to those applications...The throttling rules for each priority level can be specified through user interaction with the user control interface 400 as well. For example, the user control interface 400 can include a throttling rule definition area 408 in which a user can specify the throttling rules for each priority level. The throttling rule definition area 408 includes a list of priority levels 410 for which rules can be independently specified. For example, each priority level in the list of priority levels 410 has a corresponding rule entry area in which notification limit 412 can be specified, an over limit action 414 (e.g., if exceeded . . . ) can be specified, and an app/total qualifier 416 (e.g., per app/total indication) can be specified by the user. In a specific example, user interaction with the various controls (e.g., drop down menus for the notification limit 412, over limit action 414, and app/total qualifier 416) has resulted in a throttling definition for priority level 1 in which notifications are always shown, irrespective of the number of notifications, which omits the requirement that the user specify any over limit action 414 or app/total qualifier because there is no limit to be exceeded in this example...” paragraphs 0041/0042); 
determining, by the client device, first data (Priority Level 404) corresponding to a first input provided by the user to the user interface and second data corresponding to a second input (Priority Level 404) provided by the user to the user interface, wherein the first data indicates the first ranking value for notifications of the first notification type (Priority Level 404) and the second data indicates the second ranking value for notifications of the second notification type (Priority Level 404), and wherein relative values of the first ranking value (Priority Level 404) and the second ranking value indicate relative preferences for notifications of the first notification type and notifications of the second notification type (Priority Level 404) (“...FIGS. 4A and 4B are illustrations of example user control interfaces 400 and 450 for specifying and/or changing a priority group for one or more applications. The user control interface 400 of FIG. 4A includes a list of applications 402 (e.g., App 1-App 6) for which priorities can be independently specified. For example, a priority level 404 can be specified independently for each of the applications in the list of applications 402 through user interaction with a priority drop down from a set of priority drop downs 404 that are presented next to the list of applications 402. In a particular example, a user can click, tap, or otherwise interact with the priority drop down 406 to select one of multiple different priority levels for App 1, which is identified next to the priority drop down 406. In this example, the user has selected a priority level of 1 for App 1, indicating that notifications for App 1 will be managed (e.g., throttled) as defined in the throttling rules specified for priority level 1. Other priority levels for other applications in the list of applications 402 can similarly be specified through interaction with the priority drop down corresponding to those applications...The throttling rules for each priority level can be specified through user interaction with the user control interface 400 as well. For example, the user control interface 400 can include a throttling rule definition area 408 in which a user can specify the throttling rules for each priority level. The throttling rule definition area 408 includes a list of priority levels 410 for which rules can be independently specified. For example, each priority level in the list of priority levels 410 has a corresponding rule entry area in which notification limit 412 can be specified, an over limit action 414 (e.g., if exceeded . . . ) can be specified, and an app/total qualifier 416 (e.g., per app/total indication) can be specified by the user. In a specific example, user interaction with the various controls (e.g., drop down menus for the notification limit 412, over limit action 414, and app/total qualifier 416) has resulted in a throttling definition for priority level 1 in which notifications are always shown, irrespective of the number of notifications, which omits the requirement that the user specify any over limit action 414 or app/total qualifier because there is no limit to be exceeded in this example...” paragraphs 0041/0042); and
sending, from the client device to a remote computing system (Priority Database 602), the first data and the second data (“...FIG. 6 illustrates system 600 for storing priority data for applications on multiple devices belonging to the user (e.g., connected to one account). System 600 includes two user devices (user device 608 and user device 610). Each user device includes a throttling system 110 that controls throttling on that device. User device 608 includes priority data 612. Priority data 612 can be one or more data structures for storing assigned priority for each application on the device. Priority data 614 on device 610 can also be one or more data structures for storing priority data for each application on the device. When a user (e.g., at device 608) assigns a priority level to a new or an existing application, priority data 612 is updated with the new assignment. However, if the user has multiple devices, it can be useful to assign the priority level to an application once and have that assignment replicated to other devices belong to the user. Therefore, system 600 includes a priority database 602. When the assignment of a priority level to an application is received at device 608, that assignment can be replicated (e.g., through network 606) to the priority database 602 and to user device 610. The throttling system can perform this process from device 610 as well. Although, only two user devices are shown in FIG. 6, this process can be scaled to any number of devices. In some implementations, priority data 612 includes throttling rules that are also replicated to other devices belonging to the user. For example, data structure 500 of FIG. 5 can be stored in the priority data 612 and/or 614 and transmitted to priority database 602...” paragraph 0052).
Dukellis is silent with reference to receiving, by the client device and from the remote computing system, at least: 
a first notification of a first event of a first system of record, wherein the first notification is of the first notification type, and a second notification of a second event of a second system of record, wherein the second notification is of the second notification type; 
receiving, by the client device and from the remote computing system, a first weighted relevance score for the first notification and a second weighted relevance score for the second notification, the first weighted relevance score having been determined at least in part by applying a first weighing value corresponding to the first data to a first relevance score assigned to the first notification, and the second weighted relevance score having been determined at least in part by applying a second weighting value corresponding to the second data to a second relevance score assigned to the second notification; 
determining, by the client device, a presentation order of the first notification and the second notification in the activity feed based at least in part on the first weighted relevance score and the second weighted relevance score; and 
presenting, by the client device, the activity feed, including at least the first notification and the second notification, in accordance with the presentation order. 
Lewis teaches receiving, by the client device and from the remote computing system (Push Notification Servers 410/Application Publisher Server 420), at least: 
a first notification of a first event of a first system of record, wherein the first notification is of the first notification type, and a second notification of a second event of a second system of record, wherein the second notification is of the second notification type (with information that identifies a particular instance or instances of the application to which the notification is directed) (“...System 400 can include one or more application publisher servers 420 that can send push notifications for a particular instance of an application. Application publisher server 420 can send these push notifications to push notification server 410 with information that identifies a particular instance or instances of the application to which the notification is directed. This identifying information can be based on information stored at application publisher server 410 or stored at push notification server 420. Application publisher server 420 can also perform any other suitable functions, such as formatting notifications, scheduling notifications, etc...At 616, push notification server 410 can determine whether the first application or the second application has priority for issuing the first notification or the second notification. Push notification server 410 can determine the priority of the first application and the second application using any suitable technique or techniques. For example, any of the techniques described above in connection with 112 of FIG. 1 or any combination thereof can be used in determining the priority of the first application and the second application...At 618, push notification server 410 can select either the first push notification or the second push notification to be sent to the mobile device identified at 608 and 612 based on the priority determined at 616. Note that selection of which push notification to send can be made as a default choice, and may not be a positive selection of a particular push notification. More particularly, push notification server 410 can send all received notifications unless a process, such as process 100, results in the inhibition of a particular push notification being sent...” paragraphs 0074/0089/0090).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dukellis with the teaching of Lewis because the teaching of Lewis would improve the system of Dukellis by providing a technique for pushing notifications remotely to clients.
Malireddi teaches receiving, by the client device and from the remote computing system, a first weighted relevance score (one or more weighted) for the first notification and a second weighted relevance score for the second notification (one or more weighted), the first weighted relevance score having been determined at least in part by applying a first weighing value corresponding to the first data to a first relevance score assigned to the first notification (one or more weighted), and the second weighted relevance score having been determined at least in part by applying a second weighting value corresponding to the second data to a second relevance score assigned to the second notification (one or more weighted) (“...The contact importance score and/or the content importance score may be processed to determine the notification priority score for an electronic notification. In examples, the processing may comprise applying one or more weighted or non-weighted functions to the contact importance score and/or the content importance score. In additional examples, one or more machine learning models may be applied to the contact importance score and/or content importance score to determine the notification priority score...Upon determining an application priority score for a current focus state and a particular application from which an electronic notification was sent and/or received, and determining a notification priority score, the focus state notification service may determine a combined priority score for the electronic notification. In some examples, the combined priority score may be determined by calculating a weighted or non-weighted sum of the notification priority score and the application priority score. An activation function (e.g., softmax, sigmoid) may be applied to the sum to determine whether the combined priority score meets a threshold value for surfacing the notification. If a determination is made that the combined priority score for the electronic notification meets the surfacing threshold value, the focus state notification service may cause the electronic notification to be surfaced. Alternatively, if a determination is made that the combined priority score for the electronic notification does not meet the surfacing threshold value, the focus state notification service may block the electronic notification from being surfaced. In some examples, the focus state notification service may keep a log of electronic notifications that have been blocked while a user account is in a focus state. That log may be accessed and each of the electronic notifications may be surfaced so that a user can see which notifications have been blocked... In examples, the content importance score and/or the contact importance score may be processed to determine the notification priority score for an electronic notification. The processing may comprise summing the scores, applying one or more weighted functions to the scores, and/or processing the scores with a neural network that has been trained to classify notification importance, for example...Upon determining an application priority score for a current focus state and a particular application from which an electronic notification was sent and/or received, and determining a notification priority score for the electronic notification, the focus state notification service may determine a combined priority score for the electronic notification. This determination may be performed by notification scoring engine 136. In some examples, the combined priority score may be determined by calculating a weighted or non-weighted sum of the notification priority score and the application priority score. An activation function (e.g., softmax, sigmoid) may be applied to the sum to determine whether the combined priority score meets a threshold value for surfacing the notification...Notification element 426 illustrates that an electronic notification may be surfaced if the combined priority score is determined to meet a threshold value. Alternatively, an electronic notification may be blocked if the combined priority score is determined to be below a threshold value...” paragraphs 0028/0029/0046/0047/0072/0073).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dukellis and Lewis with the teaching of Malireddi because the teaching of Malireddi would improve the system of Dukellis and Lewis by providing a focus state notification service for blocking or surfacing notifications.
van Schaik teaches determining, by the client device, a presentation order of the first notification and the second notification in the activity feed based at least in part on the first weighted relevance score and the second weighted relevance score, and 
presenting, by the client device, the activity feed, including at least the first notification and the second notification, in accordance with the presentation order (“...The system generates a user interface presentation corresponding to the request (260). In general, the system generates a user interface presentation that helps a user prioritize alerts. This can be used to determine which alerts or portions of a code base need improving and therefore, which alerts or portions to spend resources on...As one example, the user interface presentation can display a single list of the alerts having the highest weights. For example, the request can be a request for all alerts in a project, and the system can display a list of all alerts ranked by their weight. The user can view additional alerts by select a user interface element to show the next N alerts. As another example, the user interface presentation can aggregate the alerts by one or more alert attributes and then display each of the attributes. A user selection of an attribute will reveal alerts having that attribute, which alerts can be ranked by their respective weights. The initial presentation of attributes can rank the attributes in a particular way. For example, if the attribute is a rule, the system can use the expert-assigned score to rank each of the rules in the initial presentation. The system can then present the ranked list of the rules themselves. A user selection of a given rule can reveal one or more alerts generated for that rule. The revealed alerts can also be ranked according to their computed weights, which, as described above, can be influenced by many other factors other than which rule generated the alert. As another example, the attribute can be the file that the alert occurs in. In that case, the system can present the files themselves, and a user selection of a given file can reveal one or more alerts occurring in the file, possibly ranked by their respective weights...” Col. 10 Ln. 13-43).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dukellis, Lewis and Malireddi with the teaching of van Schaik because the teaching of van Schaik would improve the system of Dukellis, Lewis and Malireddi by rendering notifications to users.

As to claim 2, Dukellis teaches the method of claim 1, wherein: the first notification type corresponds to notifications of events of the first system of record; and the second notification type corresponds to notifications of events of the second system of record (List of applications 402 (e.g., App 1-App 6). 

As to claim 7, Dukellis teaches the method of claim 1, further comprising: 3 15280177.1Appl. No. 17/188,307Attorney Docket No.: 20-0419-USO1 Amdt. dated August 25, 2022 Reply to Office Action of May 02, 2022, and Advisory Actions of July 22, 2022, and August 25, 2022
presenting, by the client device, the user interface (User Control Interfaces 400/450) to allow the user to indicate a preference to exclude notifications of a third notification type from the activity feed (“...FIGS. 4A and 4B are illustrations of example user control interfaces 400 and 450 for specifying and/or changing a priority group for one or more applications. The user control interface 400 of FIG. 4A includes a list of applications 402 (e.g., App 1-App 6) for which priorities can be independently specified. For example, a priority level 404 can be specified independently for each of the applications in the list of applications 402 through user interaction with a priority drop down from a set of priority drop downs 404 that are presented next to the list of applications 402. In a particular example, a user can click, tap, or otherwise interact with the priority drop down 406 to select one of multiple different priority levels for App 1, which is identified next to the priority drop down 406. In this example, the user has selected a priority level of 1 for App 1, indicating that notifications for App 1 will be managed (e.g., throttled) as defined in the throttling rules specified for priority level 1. Other priority levels for other applications in the list of applications 402 can similarly be specified through interaction with the priority drop down corresponding to those applications...The throttling rules for each priority level can be specified through user interaction with the user control interface 400 as well. For example, the user control interface 400 can include a throttling rule definition area 408 in which a user can specify the throttling rules for each priority level. The throttling rule definition area 408 includes a list of priority levels 410 for which rules can be independently specified. For example, each priority level in the list of priority levels 410 has a corresponding rule entry area in which notification limit 412 can be specified, an over limit action 414 (e.g., if exceeded . . . ) can be specified, and an app/total qualifier 416 (e.g., per app/total indication) can be specified by the user. In a specific example, user interaction with the various controls (e.g., drop down menus for the notification limit 412, over limit action 414, and app/total qualifier 416) has resulted in a throttling definition for priority level 1 in which notifications are always shown, irrespective of the number of notifications, which omits the requirement that the user specify any over limit action 414 or app/total qualifier because there is no limit to be exceeded in this example...” paragraphs 0041/0042).
Lewis teaches receiving, by the client device, a third notification of a third event of a third system of record, wherein the third notification is of the third notification type (with information that identifies a particular instance or instances of the application to which the notification is directed) (“...System 400 can include one or more application publisher servers 420 that can send push notifications for a particular instance of an application. Application publisher server 420 can send these push notifications to push notification server 410 with information that identifies a particular instance or instances of the application to which the notification is directed. This identifying information can be based on information stored at application publisher server 410 or stored at push notification server 420. Application publisher server 420 can also perform any other suitable functions, such as formatting notifications, scheduling notifications, etc...At 616, push notification server 410 can determine whether the first application or the second application has priority for issuing the first notification or the second notification. Push notification server 410 can determine the priority of the first application and the second application using any suitable technique or techniques. For example, any of the techniques described above in connection with 112 of FIG. 1 or any combination thereof can be used in determining the priority of the first application and the second application...At 618, push notification server 410 can select either the first push notification or the second push notification to be sent to the mobile device identified at 608 and 612 based on the priority determined at 616. Note that selection of which push notification to send can be made as a default choice, and may not be a positive selection of a particular push notification. More particularly, push notification server 410 can send all received notifications unless a process, such as process 100, results in the inhibition of a particular push notification being sent...” paragraphs 0074/0089/0090), 
determining third data corresponding to a third input provided by the user to the user interface, the third data indicating the preference to exclude notifications of the third notification type from the activity feed, and 
refraining, by the client device, from including the third notification in the activity feed based at least in part on the preference indicated by the third data (“...In some embodiments, when two or more push notifications for different applications are determined to be corresponding notifications, the mechanisms described herein can cause one of the corresponding notifications to be presented to the user, and cause the other corresponding notification (or notifications) to be inhibited from being presented to the user. Additionally, a priority can be determined among the corresponding notifications to determine which among the corresponding notifications to present to the user. As described below in connection with, for example 112 of FIG. 1, the priority can be determined based on any suitable criterion or criteria. For example, a notification for a media content delivery platform application about a new video can be given priority over a similar notification for a social networking service application because the video is accessible on the media content delivery platform.. In some embodiments, a request at 102 to send push notifications related to the first application can be sent in response to any suitable action. For example, an operating system or other software platform installed on the user device can be programmed such that applications installed on the user device can request to receive push notifications related to the application. Whether or not a particular application requests, push notifications can be based on any suitable circumstances or combination of circumstances. For example, whether a particular application requests push notifications can be based on programming of the application by the publisher and/or developer of the application (e.g., whether the publisher and/or developer of the application includes this feature as part of the application). As another example, whether a particular application requests push notifications can be based on settings managed by a user (e.g., the user can change the settings to allow or inhibit push notifications from being sent for particular applications or for all applications). As yet another example, a determination of whether or not to send notifications can be based on a status of the device (e.g., based on whether the device is powered on, whether the device's transmitter and/or receiver is active, whether the device is in a "do not disturb" mode, etc.)...If the first application does not have priority over the second application ("NO" at 212), process 200 can proceed to 214, where process 200 can end. Otherwise, if the first application does have priority over the second application ("YES" at 212), process 200 can proceed to 216...At 216, process 200 can cause the first notification to be presented by the user device, and can inhibit the second notification from being presented to the user. In some embodiments, if the second notification has been presented bur not yet acknowledged by the user, the second notification can be deleted or otherwise no longer made available to the user and the first notification can be presented instead. Any suitable technique(s) can be used to present the notification. For example, a notification in any suitable format can be presented to the user on a display of the user device. As another example, a particular sound can be played that indicates to the user that a notification has been received. In some embodiments, different sounds can be used for notifications to different applications. As yet another example, an indicator can be presented to the user that indicates that a notification has been received. This indicator can indicate that a notification has been received for a particular application, and/or generally indicate that a notification has been received for an application installed on the user device. In some embodiments, the indicator can be a light that flashes when a notification has been received and/or when a notification is pending and has not yet been viewed by a user. Additionally, in some embodiments, a technique or techniques used for presenting a push notification can be based on settings of the user device that receives the push notification. For example, the way that the notification is presented to the user can be based on settings that are adjustable by the user...” paragraphs 0028/0031/0061/0062).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dukellis, Malireddi and van Schaik with the teaching of Lewis because the teaching of van Schaik would improve the system of Dukellis, Malireddi and van Schaik by rendering notifications to users with the exclusion of a particular notification not needed by the users.

As to claim 8, Dukellis teaches the method of claim 7, wherein: the first notification type corresponds to notifications of events of the first system of record; the second notification type corresponds to notifications of events of the second system of record; and the third notification type corresponds to notifications of events of the third system of record (List of applications 402 (e.g., App 1-App 6). 
.  
As to claims 11 and 20, see the rejection of claim 1 above, expect for at least one processor and at least one computer-readable medium/at least one non-transitory computer-readable medium.
Dukellis teaches at least one processor and at least one computer-readable medium/at least one non-transitory computer-readable medium (“...Processors suitable for the execution of a computer program include, by way of example, both general and special purpose microprocessors, and any one or more processors of any kind of digital computer. Generally, a processor will receive instructions and data from a read-only memory or a random access memory or both. The essential elements of a computer are a processor for performing actions in accordance with instructions and one or more memory devices for storing instructions and data. Generally, a computer will also include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data, e.g., magnetic, magneto-optical disks, or optical disks. However, a computer need not have such devices. Moreover, a computer can be embedded in another device, e.g., a mobile telephone, a personal digital assistant (PDA), a mobile audio or video player, a game console, a Global Positioning System (GPS) receiver, or a portable storage device (e.g., a universal serial bus (USB) flash drive), to name just a few. Devices suitable for storing computer program instructions and data include all forms of non-volatile memory, media and memory devices, including by way of example semiconductor memory devices, e.g., EPROM, EEPROM, and flash memory devices; magnetic disks, e.g., internal hard disks or removable disks; magneto-optical disks; and CD-ROM and DVD-ROM disks. The processor and the memory can be supplemented by, or incorporated in, special purpose logic circuitry...” paragraph 0060).

As to claims 12 and 22, see the rejection of claim 2 above

As to claims 16 and 35, see the rejection of claim 7 above.

As to claims 17 and 36, see the rejection of claim 8 above.

As to claim 31, Lewis teaches the method of claim 2, wherein: the first notification is based on first information that the remote computing system915280177.1Appl. No. 17/188,307Attorney Docket No.: 20-0419-USO1Amdt. dated August 25, 2022Reply to Office Action of May 02, 2022, and Advisory Actions of July 22, 2022, and August 25,2022 accessed from the first system of record using first access credentials associated with the user (username); and the second notification is based on second information that the remote computing system accessed from the second system of record using second access credentials associated with the user (username) (“...In some embodiments, the first application can cause the security token and/or any other suitable information to be sent to an application publisher. For example, the security token can be sent with the application identifier which can be used by the application publisher to identify the particular instance of the application. Identifying a particular instance can be used in some cases for targeting push notifications to certain users. As another example, a username that was used to sign in to a service associated with the first application or information derived from the username (e.g., a hash derived from the username) can be sent to the application publisher. This username information can, for example, be used by an application publisher to identify an account, characteristics, settings and any other information associated with a particular username that is signed in to the first application. In some embodiments, the second application can be any suitable application installed on the user device... At 202, process 200 can receive a first push notification for a first application installed on a user device running process 200. The push notification can be received using any suitable technique or combination of techniques. For example, as described above in connection with 114 of FIG. 1, the user device can listen for notifications on a particular port and/or from a particular network address. As another example, the user device can periodically check a particular network address for the presence of push notifications. In some embodiments, a push notification can identify a particular username to which the push notification is directed. For example, some applications can allow a user to sign in to the application using multiple usernames. When a push notification is received that identifies a particular username, process 200 can determine whether the identified username is still signed in to the application, and if not can inhibit presentation of the received push notification (e.g., process 200 can end)...” paragraphs 0035/0053).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dukellis, Malireddi and van Schaik with the teaching of Lewis because the teaching of van Schaik would improve the system of Dukellis, Malireddi and van Schaik by providing a mechanism of managing and controlling users access to notifications.

As to claim 32, Lewis teaches the method of claim 8, wherein: the first notification is based on first information that the remote computing system accessed from the first system of record using first access credentials associated with the user; the second notification is based on second information that the remote computing system accessed from the second system of record using second access credentials associated with the user; and the third notification is based on third information that the remote computing system accessed from the third system of record using third access credentials associated with the user (username) (“...In some embodiments, the first application can cause the security token and/or any other suitable information to be sent to an application publisher. For example, the security token can be sent with the application identifier which can be used by the application publisher to identify the particular instance of the application. Identifying a particular instance can be used in some cases for targeting push notifications to certain users. As another example, a username that was used to sign in to a service associated with the first application or information derived from the username (e.g., a hash derived from the username) can be sent to the application publisher. This username information can, for example, be used by an application publisher to identify an account, characteristics, settings and any other information associated with a particular username that is signed in to the first application. In some embodiments, the second application can be any suitable application installed on the user device... At 202, process 200 can receive a first push notification for a first application installed on a user device running process 200. The push notification can be received using any suitable technique or combination of techniques. For example, as described above in connection with 114 of FIG. 1, the user device can listen for notifications on a particular port and/or from a particular network address. As another example, the user device can periodically check a particular network address for the presence of push notifications. In some embodiments, a push notification can identify a particular username to which the push notification is directed. For example, some applications can allow a user to sign in to the application using multiple usernames. When a push notification is received that identifies a particular username, process 200 can determine whether the identified username is still signed in to the application, and if not can inhibit presentation of the received push notification (e.g., process 200 can end)...” paragraphs 0035/0053).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dukellis, Malireddi and van Schaik with the teaching of Lewis because the teaching of van Schaik would improve the system of Dukellis, Malireddi and van Schaik by providing a mechanism of managing and controlling users access to notifications.

As to claims 33 and 38, see the rejection of claim 31 above.

As to claims 34 and 37, see the rejection of claim 32 above.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2021/0337039 A1 to Dukellis in view of U.S. Pub. No. 2017/0180502 A1 to Lewis et al. and further in view of U.S. Pub. No. 2021/0389999 A1 to Malireddi et al. and further in view of U.S. Pat. No. 11/449,335 B2 to van Schaik et al. as applied to claims 1 and 11 above, and further in view of U.S. Pub. No. 2018/0375816 A1 to Sharifi et al.

As to claim 23, Dukellis as modified by Lewis, Malireddi and van Schaik teaches the method of claim 1, however it is silent with reference to wherein the first system of record and the second system of record are both remote from the computing system.
Sharifi teaches wherein the first system of record and the second system of record are both remote from the computing system (remote computing device) (“...As shown in FIG. 1, computing device 102 includes one or more application modules 139. Application modules 139 may include functionality to perform any variety of operations on computing device 102. For instance, application modules 139 may include an email application, text messaging application, instant messaging application, weather application, video conferencing application, social networking application, stock market application, emergency alert application, sports application, office productivity application, multimedia player, etc. Although shown as operable by computing device 102, one or more of application modules 139 may be operable by a remote computing device that is communicatively coupled to computing device 102. In such examples, an application module executing at a remote computing device may cause the remote computing device to send information using any suitable form of data communication (e.g., wired or wireless network, short-range wireless communication such as Near Field Communication or Bluetooth, etc.). In some examples, a remote computing device may be a computing device that is separate from computing device 102. For instance, the remote computing device may be operatively coupled to computing device 102 by a network. Examples of a remote computing device may include, but are not limited to a server, smartphone, tablet computing device, smart watch, and desktop computer. In some examples, a remote computing device may not be an integrated component of computing device 102...” paragraph 0019).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Dukellis, Lewis, Malireddi and van Schaik with the teaching of Sharifi because the teaching of Sharifi would improve the system of Dukellis, Lewis, Malireddi and van Schaik by providing remote notification of events.

As to claim 24, see the rejection of claim 23 above.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 7, 8, 11, 12, 16, 17, 20, 22-24, and 31-38 have been considered but are moot because the new ground of rejection relies on additional or different teachings and reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194